— Appeal from judgment, Supreme Court, Bronx County (Michael A. Gross, J.), rendered March 25, 2010, convicting defendant, after a jury *440trial, of manslaughter in the second degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, held in abeyance, and the matter remanded to the Supreme Court for a hearing consistent herewith.
The issue of whether the dismissal of the weapon charge against the witness affected the witness’s cooperation in this prosecution is not ascertainable on this record. In addition, the witness’s subjective belief whether such dismissal was a benefit may also bear upon the issue of bias, requiring further inquiry. A hearing is required to clarify the circumstances surrounding the dismissal of the weapon charge and whether the witness believed he was receiving a favorable result as a consequence of his testimony in this case. Concur — Friedman, J.E, Richter, Feinman, Gische and Clark, JJ.